Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated August 2, 2022 has been carefully considered. Claim 28 has been amended to correct the informality therein. Claim 29 has been amended to overcome the rejection under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claims 25 and 29-30 have been amended to overcome the rejections under 35 U.S.C. 112(b). Correction of these matters is noted with appreciation.

Applicant’s arguments that amended independent claims 1, 29, and 30 recite that the leading edge of the splitter is a most upstream edge of the splitter and that Koff et al. 4,080,785 does not disclose this limitation have been carefully considered and are persuasive. However, the amended claims are rejected under 35 U.S.C. 103 as set forth in detail later below.

Applicant has argued with regard to the rejection of independent claim 29 under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 in view of Koff et al. 4,080,785 that amended independent claim 29 recites a non-rotatable inlet guide vane row immediately upstream of the single fan blade row and that Adamson discloses modulation means 39 upstream of the front fan 31 to cause variation in fluid flow into the duct 34 and not a non-rotatable inlet guide vane row immediately upstream of the single fan blade row, and that for at least this reason, the rejection should be withdrawn. 

While is agreed that Adamson does not disclose this feature, Sheridan 2009/0090096 teaches a gas turbine engine 10 with a fan section 12 including a fan blade row 14A with a stator row 18 immediately downstream of the fan blade row, an inlet guide vane row 16 immediately upstream of the fan blade row, the stator row being a non-rotatable stator row, and the inlet guide vane row being a non-rotatable inlet guide vane row, as a choice in the gas turbine engine that reduces complexity while providing acceptable operation of the gas turbine engine. Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 in view of Koff et al. 4,080,785 and Sheridan 2009/0090096, as set forth in detail later below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7, 12, 23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 in view of Koff et al. 4,080,785.
Adamson discloses a gas turbine engine 10 substantially as claimed, comprising: a fan section near 31; a splitter 22 downstream of the fan section at least partially defining a secondary flow path S on a radially outer side and an inner flow path I on a radially inner side and a leading edge LE of the splitter divides the secondary flow path from the inner flow path with the leading edge being a most upstream edge of the splitter; and a rotor blade assembly R located at an inlet 27 to the inner flow path including a plurality of rotor blades, wherein the rotor blades are immediately downstream of the inlet and the inlet is partially defined by the leading edge of the splitter (claim 1).
The fan section includes at least one fan blade row 31 with a stator row 38 immediately downstream of the at least one fan blade row and the stator row is immediately upstream of the rotor blade assembly and the stator row includes a plurality of rotatable vanes each configured to rotate about a respective axis (claim 6).
The fan section includes a vane row 38 immediately downstream of a fan blade row 31 in the fan section and the vane row is immediately upstream of the rotor blade assembly in the inner flow path (claim 7).
The secondary flow path is a bypass flow path and the inner flow path is directed entirely to a compressor 23 in a core flow path CFP of the gas turbine engine (claim 12).
A radially outer edge of the inlet is defined by the splitter and a radially inner edge of the secondary flow path is defined by the splitter (claim 23).
An upstream most stator UMS is in the inner flow path having a plurality of vanes located downstream of the plurality of rotor blades (claim 27).
Note the annotated figure below.


    PNG
    media_image1.png
    787
    1033
    media_image1.png
    Greyscale

However, Adamson does not disclose that the rotor blade assembly is a variable pitch rotor blade assembly (claim 1), does not disclose that each of the plurality of variable pitch rotor blades rotates about a respective rotor blade axis that is transverse to an axis of rotation of the gas turbine engine (claim 2), does not disclose that the fan section includes more than one fan blade row (claim 4), and does not disclose that the fan section includes a pair of fan blade rows (claim 28).

Koff shows a gas turbine engine 10 having a fan section 20; a splitter S downstream of the fan section at least partially defining a secondary flow path SFP on a radially outer side and an inner flow path I on a radially inner side, the splitter dividing the secondary flow path from the inner flow path, and a variable pitch rotor blade assembly 40 located near an inlet to the inner flow path including a plurality of rotor blades, wherein the rotor blades are downstream of the inlet. Each of the plurality of variable pitch rotor blades rotates about a respective unnumbered rotor blade axis that is transverse to an unnumbered axis of rotation of the gas turbine engine generally near 110. The fan section may include more than one fan blade row (col. 3, lines 61-63), and that the fan section may include a pair of fan blade rows (col. 3, lines 61-63). The arrangement is provided for the purpose of assisting in determining the quantity of air drawn through the rotor blade assembly and providing a larger number of fan stages in the gas turbine engine. Note the annotated figure below.


    PNG
    media_image2.png
    674
    999
    media_image2.png
    Greyscale



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill the art to form the gas turbine engine of Adamson such that the rotor blade assembly is a variable pitch rotor blade assembly, such that each of the plurality of variable pitch rotor blades rotates about a respective rotor blade axis that is transverse to an axis of rotation of the gas turbine engine, such that the fan section includes more than one fan blade row, and such that the fan section includes a pair of fan blade rows, as taught by Koff et al., for the purpose of assisting in determining the quantity of air drawn through the rotor blade assembly and providing a larger number of fan stages in the gas turbine engine.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 and Koff et al. 4,080,785 as applied to claim 2 above, and further in view of WO 2017/118794 A1.
The modified gas turbine engine of Adamson shows all of the claimed subject matter except for the rotor blade axis is perpendicular to the axis of rotation of the gas turbine engine. 

WO 2017/118794 A1 shows a gas turbine engine near 1 having a rotor blade assembly 2 with variable pitch rotor blades 3 that rotate about a rotor blade axis Y, the rotor blade axis being perpendicular to an axis of rotation X of the gas turbine engine, for the purpose of simplifying manufacture by having the blade axis in a direction perpendicular to the axis of rotation, as opposed to an angle less than 90 degrees.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Adamson such that the rotor blade axis is perpendicular to the axis of rotation of the gas turbine engine, as taught by WO 2017/118794 A1, for the purpose of simplifying manufacture by having the blade axis in a direction perpendicular to the axis of rotation, as opposed to an angle less than 90 degrees.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 and Koff et al. 4,080,785 as applied to claim 2 above, and further in view of Sheridan 2009/0090096.
The modified gas turbine engine of Adamson shows all of the claimed subject matter including the fan section 31 includes at least one fan blade row with a stator row 38 immediately downstream of the at least one fan blade row and the stator row is immediately upstream of the variable pitch rotor blade assembly.

However, the modified gas turbine engine of Adamson does not show that the stator row 38 includes a plurality of non-rotatable vanes. Rather, the stator row 38 includes a plurality of rotatable vanes.

Sheridan shows a gas turbine engine 10 with a fan section 12 which includes at least one fan blade row 14A with a stator row 18 immediately downstream of the at least one fan blade row, the stator row including a plurality of non-rotatable vanes, as a choice in the gas turbine engine that reduces complexity while providing acceptable operation of the gas turbine engine.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Adamson such that the stator row 38 (and the additional stator row 37) includes a plurality of non-rotatable vanes, as taught by Sheridan, as a choice in the gas turbine engine that reduces complexity while providing acceptable operation of the gas turbine engine.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 and Koff et al. 4,080,785 as applied to claim 1 above, and further in view of Sheridan 2009/0090096.
The modified gas turbine engine of Adamson shows all of the claimed subject matter, including the variable pitch rotor blade assembly is located downstream of the fan section (claim 9). 

However, the modified gas turbine engine of Adamson does not show that an inlet guide vane is immediately downstream of an inlet to the fan section (claim 8). Rather, the inlet guide vane 37 is spaced apart downstream of an inlet 33 to the fan section.

Sheridan shows a gas turbine engine 10 with a fan section 12 which includes a variable  inlet guide vane 16 which is immediately downstream of an inlet near I1 to the fan section, for the purpose of allowing for adjusting the flow of inlet air immediately downstream of the inlet to the fan section.   

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Adamson such that the inlet guide vane is immediately downstream of the inlet to the fan section, as taught by Sheridan, for the purpose of allowing for adjusting the flow of inlet air immediately downstream of the inlet to the fan section.   

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 and Koff et al. 4,080,785 and Sheridan 2009/0090096 as applied to claim 9 above,  and further in view of WO 2017/118794 A1.
The modified gas turbine engine of Adamson shows all of the claimed subject matter, except for a spindle rotatably supported on at least one bearing (claim 10), and except for each of the spindles are attached to a separate lever arm that rotates the spindle in response to movement from a hydraulic actuator (claim 11).

WO 2017/118794 A1 shows a gas turbine engine near 1 having a pitch change mechanism including a rotor blade assembly 2 with plural variable pitch rotor blades 3, each of the variable pitch rotor blades including a spindle 12 rotatably supported on at least one bearing (paragraph [0042]), each of the spindles attached to a separate lever arm 64 that rotates the spindle in response to movement from a hydraulic actuator 16, 17, for the purpose of providing a variable pitch rotor blade assembly which can secure the rotor in a sufficiently rigid position, while reducing the hub to tip ratio.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Adamson with a pitch change mechanism such that that each of the plurality of variable pitch rotor blades include a spindle rotatably supported on at least one bearing, and each of the spindles are attached to a separate lever arm that rotates the spindle in response to movement from a hydraulic actuator, as taught by WO 2017/118794 A1, for the purpose of providing a variable pitch rotor blade assembly which can secure the rotor in a sufficiently rigid position, while reducing the hub to tip ratio.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 and Koff et al. 4,080,785 as applied to claim 2 above, and further in view of Sheridan 2009/0090096.
The modified gas turbine engine of Adamson shows all of the claimed subject matter including the fan section including an inlet guide vane 37 downstream of an inlet 33 to the fan section, and a first fan blade row 31 immediately downstream of the inlet guide vane, and a first vane row 38 immediately downstream of the first fan blade row. 

However, the modified gas turbine engine of Adamson does not show that the inlet guide vane is immediately downstream of the inlet to the fan section, and does not show a second vane row immediately downstream of the second fan blade row and immediately upstream of the leading edge of the splitter.

Sheridan shows a gas turbine engine 10 having a fan section 12 with an inlet guide vane 16 immediately downstream of an inlet to the fan section, a first fan blade row 14A immediately downstream of the inlet guide vane, a first vane row 18 immediately downstream of the first fan blade row, a second fan blade row 14B immediately downstream of the first vane row, and a second vane row 20 immediately downstream of the second fan blade row and immediately upstream of a leading edge of a splitter 52, for the purposes of allowing for adjusting the flow of inlet air immediately downstream of the inlet to the fan section and providing a two stage fan section for the gas turbine engine that provides additional bypass air and additional thrust.

  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Adamson such that the inlet guide vane is immediately downstream of the inlet to the fan section, and such that it includes a second vane row immediately downstream of the second fan blade row and immediately upstream of the leading edge of the splitter, as taught by Sheridan, for the purposes of allowing for adjusting the flow of inlet air immediately downstream of the inlet to the fan section and providing a two stage fan section for the gas turbine engine that provides additional bypass air and additional thrust.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 in view of Sheridan 2009/0090096 and Koff et al. 4,080,785.
Adamson discloses a gas turbine engine 10 substantially as claimed, comprising: a fan section near 31 including a single fan blade row 31 with a stator row 38 immediately downstream of the single fan blade row, an inlet guide vane row 37 immediately upstream of the single fan blade row, and the single fan blade row is an only fan blade row in the fan section; a splitter 22 downstream of the fan section at least partially defining the secondary flow path S on a radially outer side and an inner flow path I on a radially inner side and a leading edge LE of the splitter divides the secondary flow path from the inner flow path with the leading edge being a most upstream edge of the splitter; a rotor blade assembly R located at an inlet 27 to the inner flow path including a plurality of rotor blades, wherein the plurality of rotor blades is immediately downstream of the inlet and the inlet is partially defined by the leading edge of the splitter and the stator row is immediately upstream of the rotor blade assembly; and an upstream most stator UMS in the inner flow path includes a plurality of vanes located downstream of the plurality of rotor blades.

However, Adamson does not disclose that stator row 38 is a non-rotatable stator row, does not disclose that the inlet guide vane row 37 is a non-rotatable inlet guide vane row, and does not disclose that the rotor blade assembly is a variable pitch rotor blade assembly including a plurality of variable pitch rotor blades.

Sheridan shows a gas turbine engine 10 with a fan section 12 including a fan blade row 14A with a stator row 18 immediately downstream of the fan blade row, an inlet guide vane row 16 immediately upstream of the fan blade row, the stator row being a non-rotatable stator row, and the inlet guide vane row being a non-rotatable inlet guide vane row, as a choice in the gas turbine engine that reduces complexity while providing acceptable operation of the gas turbine engine.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Adamson such that the stator row 38 is a non-rotatable stator row, and such the inlet guide vane row 37 is a non-rotatable inlet guide vane row, as taught by Sheridan, as a choice in the gas turbine engine that reduces complexity while providing acceptable operation of the gas turbine engine.

Koff shows a gas turbine engine 10 having a fan section 20; a splitter S downstream of the fan section at least partially defining a secondary flow path SFP on a radially outer side and an inner flow path I on a radially inner side, the splitter dividing the secondary flow path from the inner flow path, and a variable pitch rotor blade assembly 40 located near an inlet to the inner flow path including a plurality of rotor blades, wherein the rotor blades are downstream of the inlet. The arrangement is provided for the purpose of assisting in determining the quantity of air drawn through the rotor blade assembly.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Adamson such that the rotor blade assembly is a variable pitch rotor blade assembly including a plurality of variable pitch rotor blades, as taught by Koff, for the purpose of assisting in determining the quantity of air drawn through the rotor blade assembly.




Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 in view of Sheridan 2009/0090096 and Koff et al. 4,080,785.
Adamson discloses a gas turbine engine 10 substantially as claimed, comprising: a fan section near 31 including an upstream fan blade row 31, a splitter downstream 22 of the fan section at least partially defining a secondary flow path S on a radially outer side and an inner flow path I on a radially inner side and a leading edge LE of the splitter divides the secondary flow path from the inner flow path with the leading edge being a most upstream edge of the splitter; a rotor blade assembly R located at an inlet 27 to the inner flow path including a plurality of rotor blades, wherein the plurality of rotor blades is immediately downstream of the inlet and the inlet is partially defined by the leading edge of the splitter; and an upstream most stator UMS in the inner flow path includes a plurality of vanes located downstream of the plurality of rotor blades.

However, Adamson does not disclose the upstream fan blade row is separated from a downstream fan blade row by an intermediate stator row and a downstream stator row is located downstream of the downstream fan blade row, and does not disclose the rotor assembly being a variable pitch rotor blade assembly including a plurality of variable pitch rotor blades.

Sheridan shows a gas turbine engine 10 with a fan section 12 including an upstream fan blade row 14A separated from a downstream fan blade row 14B by an intermediate stator row 18 and a downstream stator row 20 is located downstream of the downstream fan blade row, for the purpose of providing a two stage fan section for the gas turbine engine that provides additional bypass air and additional thrust.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Adamson such that the upstream fan blade row is separated from a downstream fan blade row by an intermediate stator row and a downstream stator row is located downstream of the downstream fan blade row, as taught by Sheridan, for the purpose of providing a two stage fan section for the gas turbine engine that provides additional bypass air and additional thrust.

Koff shows a gas turbine engine 10 having a fan section 20; a splitter S downstream of the fan section at least partially defining a secondary flow path SFP on a radially outer side and an inner flow path I on a radially inner side, the splitter dividing the secondary flow path from the inner flow path, and a variable pitch rotor blade assembly 40 located near an inlet to the inner flow path including a plurality of rotor blades, wherein the rotor blades are downstream of the inlet. The arrangement is provided for the purpose of assisting in determining the quantity of air drawn through the rotor blade assembly.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Adamson such that the rotor blade assembly is a variable pitch rotor blade assembly including a plurality of variable pitch rotor blades, as taught by Koff, for the purpose of assisting in determining the quantity of air drawn through the rotor blade assembly.  

This modification results in the plurality of rotor blades is immediately downstream of downstream stator row and the downstream stator row is immediately upstream of the variable pitch rotor blade assembly. 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745